11/04/2020


                                          DA 19-0305
                                                                                            Case Number: DA 19-0305

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 279



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

MICHAEL JOSEPH HOWARD,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC 10-419
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Samir F. Aarab, Boland Aarab, PLLP, Great Falls, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Stephanie Robles, Assistant
                       Attorney General, Helena, Montana

                       Kirsten H. Pabst, Missoula County Attorney, Jennifer Clark, Deputy
                       County Attorney, Missoula, Montana



                                                   Submitted on Briefs: September 2, 2020

                                                               Decided: November 4, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1    Michael Joseph Howard appeals the revocation of his suspended sentence by the

Fourth Judicial District Court, Missoula County. We affirm, and state the dispositive issue

as follows:

      Was the District Court’s sentence revocation supported by sufficient evidence,
      particularly, that Howard had violated the conditions of supervision by engaging in
      a new criminal offense?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶2    In 2011, pursuant to a plea agreement, Howard pled guilty to Aggravated Assault,

a felony, and Endangering the Welfare of a Child, a misdemeanor. The District Court

committed Howard to the Department of Corrections for fifteen years, with ten years

suspended, for the felony assault, to be served concurrently with a six-month sentence to

the county detention facility for the misdemeanor endangerment conviction.

¶3    Howard was initially placed at the Treasure State Correctional Training Center, and

later moved to the Great Falls Transition Center, but following a facility revocation for

program violations, he completed the unsuspended portion of his sentence at Montana State

Prison. Howard was released to serve the suspended portion of his sentence under

supervision by the Missoula Probation and Parole in December 2015. It was alleged that,

in October 2017, Howard began an eight-month period in which he failed to update his

address with the Sexual or Violent Offender Registry.

¶4    In April 2018, an informant turned over a phone to authorities, claiming it belonged

to Howard and contained child pornography. Detective Katie Peterson examined the

contents of the phone and found what she described as photos of nude children posed in


                                            2
“adult erotica” positions, which she concluded was “very clearly child pornography.”

Peterson obtained a search warrant for Howard’s Google Photos account and, while waiting

for a return on the warrant, interviewed Howard on May 15, 2018, during which Howard

acknowledged that he “had some images on his Google Photos account.”

¶5     On May 21, 2018, the Missoula County Attorney filed a petition for revocation of

Howard’s suspended sentence. The petition alleged that Howard had violated condition

number eight of the Conditions on Probation or Parole, to act as a good citizen and comply

with all laws and ordinances, in two ways: by failing to update his address with the Sexual

or Violent Offender Registry (Count I); and by committing Sexual Abuse of Children

(Count II). Howard denied both violations.

¶6     Howard was criminally charged with failing to register on the same day as the

evidentiary hearing on the revocation petition, March 20, 2019. He had not yet been

charged with sexual abuse of children, although an investigation was ongoing.1 Detective

Peterson, who had experience investigating crimes involving child pornography, was the

only witness who testified. According to Peterson, Howard downplayed his foray into

child pornography, describing it as “kind of 80s, B movie, erotic stuff” that resembled the

work of controversial photographers Jock Sturgis and Sally Mann. However, Peterson

conducted limited research and could not verify the images on Howard’s phone came from



1
  As explained by Howard, with docket citations, he was ultimately charged with sexual abuse of
children on May 17, 2019, and thereafter entered a global plea agreement wherein he pled guilty
to failure to register, and the sexual abuse charge was dismissed. At the close of evidence in the
revocation hearing, the District Court took judicial notice, without objection, of the State’s Motion
and Affidavit for Leave to File Information regarding Howard’s Failure to Register as a Sexual or
Violent Offender. This was the only time during the evidentiary hearing that Howard’s failure to
register was addressed.
                                                  3
those photographers, believing the images on Howard’s phone to be much more sexual,

and not artistic, in nature. On cross-examination, Howard’s attorney showed Peterson

photographs from these photographers’ portfolios, and Peterson opined that the photos

were “not at all” similar to the ones found on Howard’s phone, noting a “very, very clear

age difference” as well as a difference in the backgrounds and poses. She noted the

photographs on Howard’s phone were “very crudely done” compared to those found in the

portfolios, detailed the body figures and poses of the girls in those photographs, and

estimated that the nude girls depicted therein to be nine to eleven years old. Because

Peterson had determined the images on Howard’s phone to be child pornography, they

were considered contraband and copies were not introduced into the record.

¶7     The District Court found by a preponderance of the evidence that Howard had

committed non-compliance violations of the probationary conditions of his sentence.

Therefore, the Montana Incentives and Interventions Grid for Adult Probation & Parole

was not applied.      The District Court revoked Howard’s suspended sentence and

resentenced him. Howard appeals.

                               STANDARD OF REVIEW

¶8     The District Court’s statutory interpretation is a question of law that we review for

correctness. State v. Oropeza, 2020 MT 16, ¶ 14, 398 Mont. 379, 456 P.3d 1023 (citing

State v. Duong, 2015 MT 70, ¶ 11, 378 Mont. 345, 343 P.3d 1218). Whether a district

court was authorized to take a specific action is a question of law subject to de novo review.

State v. Graves, 2015 MT 262, ¶ 12, 381 Mont. 37, 355 P.3d 769 (citing State v. Stiffarm,

2011 MT 9, ¶ 8, 359 Mont. 116, 250 P.3d 300).


                                              4
¶9     We review a district court’s decision to revoke a suspended sentence to determine

whether a district court’s “decision was supported by a preponderance of the evidence in

favor of the State, and if so, whether the court abused its discretion.” Oropeza, ¶ 14 (citing

State v. Goff, 2011 MT 6, ¶ 13, 359 Mont. 107, 247 P.3d 715). A district court abuses its

discretion when it “acts arbitrarily without employment of conscientious judgment or

exceeds the bounds of reason, resulting in substantial injustice.” State v. Burke, 2005 MT

250, ¶ 11, 329 Mont. 1, 122 P.3d 427 (citing State v. Weldele, 2003 MT 117, ¶ 72, 315

Mont. 452, ¶ 72, 69 P.3d 1162).

                                      DISCUSSION

¶10    Was the District Court’s sentence revocation supported by sufficient evidence,
       particularly, that Howard had violated the conditions of supervision by engaging in
       a new criminal offense?

¶11    In Oropeza, we discussed revisions to the sentence revocation process enacted by

the Legislature in 2017, which “effectively bifurcated probation and parole condition

violations into either compliance or non-compliance violations.” Oropeza, ¶ 6 (citing

§ 46-18-203(7) through (12), MCA). Compliance violations “no longer result in automatic

revocation[,]” and the offender is first subject to the appropriate response under the

Montana Incentives and Intervention Grid (MIIG).          Oropeza, ¶ 6.     Non-compliance

violations include “a new criminal offense, possession of a firearm, harassing a victim or

someone close to the victim, absconding, and failure to complete sex offender treatment.”

Oropeza, ¶ 6 (citing § 46-18-203(11)(b)(i)-(v), MCA). Non-compliance violations are not

subject to MIIG procedures and may be addressed directly through revocation proceedings.

Oropeza, ¶ 7; § 46-18-203(7)(a), MCA. “At the hearing, the prosecution shall prove, by a


                                              5
preponderance of the evidence, that there has been a violation” of a term or condition of

the sentence. Section 46-18-203(6)(a), MCA. Here, the State contended that Howard had

engaged in behavior constituting new criminal offenses, which are non-compliance

violations.

¶12    Howard first argues proof was lacking that he engaged in a new criminal offense

because “the petition to revoke was filed and the evidentiary hearing was conduct[ed]

before Howard was charged with either new offense” of failure to register or sexual abuse

of children, and that these offenses would be sufficient for revocation only “if they are

charged and a conviction is obtained.” Noting that the Legislature used the term “offense”

rather than “conduct” within § 46-18-203(11)(b)(i), MCA (2017), Howard argues this

Court needs to determine whether the statute now requires “strictly convictions” to permit

revocation “for new criminal activity,” or, at a minimum, introduction of sufficient

evidence at the revocation hearing to establish “that he committed a new criminal offense.”

In response, the State acknowledges that “[a] court is required to determine, based on the

evidence presented at the revocation hearing, whether the probationer has engaged in

conduct that constitutes a new offense,” but that a requirement of conviction would be

contrary to the lesser burden of proof in a revocation proceeding, and “would also be

impractical, given the significant delay that often occurs in criminal proceedings.”

¶13    Howard’s arguments largely fail to incorporate the fundamental nature of a

revocation proceeding. “[A] probation violation proceeding is civil” and is based upon

“later conduct that constitutes a violation of the conditions of a suspended sentence.” State

v. Roberts, 2010 MT 110, ¶ 13, 356 Mont. 290, 233 P.3d 324. “[R]evocation of a


                                             6
suspended sentence indicates a determination by the court that the purposes of

rehabilitation are not being served by the suspension. . . . The fact that the later charges

were dropped after the revocation decision does not affect the character of the revocation

hearing.” State v. Watts, 221 Mont. 104, 107, 717 P.2d 24, 26 (1986) (affirming revocation

of sentence where kidnapping and assault charges that formed the basis of the revocation

petition were later dropped by the State). Thus, conduct by the respondent that supports a

new criminal charge or offense can also form the basis of the revocation petition, which

must be proven by a preponderance of the evidence to establish a violation, but which may

be demonstrated even if the criminal charges are dismissed. This is not the same proof

necessary to obtain a conviction of the offense. These principles were not revised by the

2017 legislation. See Clark Fork Coal. v. Tubbs, 2016 MT 229, ¶ 31, 384 Mont. 503, 380

P.3d 771 (“where a section of a statute has been amended but certain words have been left

unchanged, we must accord the untouched provisions the meaning they had when they

were originally incorporated into the statute”).

¶14    Howard next argues that the State did not introduce sufficient evidence to establish

that he had committed sexual abuse of children, and thereby violated the condition of his

sentence requiring that he comply with all state laws. He notes the State did not introduce

the photographs from his phone because they were considered contraband, and thus the

District Court “was not able to decide for itself whether the photographs were pornographic

or artistic in nature.” Consequently, Howard asserts, “[t]he only evidence on which the

district court could have based its decision to revoke [his] suspended sentence for




                                             7
committing the new offense of sexual abuse of children was Detective Peterson’s personal

assessment that these photographs were pornographic and not artistic in nature.”

¶15    Section 45-5-625(1)(e), MCA, provides that “[a] person commits the offense of

sexual abuse of children if the person . . . knowingly possesses any visual or print medium,

including a medium by use of electronic communication in which a child is engaged in

sexual conduct, actual or simulated[.]” For purposes of the statute, sexual conduct is

defined as any “depiction of a child in the nude or in a state of partial undress with the

purpose to abuse, humiliate, harass, or degrade the child or to arouse or gratify the person’s

own sexual response or desire or the sexual response or desire of any person.” Section

45-5-625(5)(b)(ii), MCA.

¶16    Detective Peterson, who had experience in the investigation of child pornography,

provided detailed and explicit testimony about the photographs she had discovered on

Howard’s phone. She testified the photographs were of children between the ages of “nine

and eleven,” that they were posed in “adult erotica” positions meant for “clear exhibition

of the genitals on the children,” and that Howard admitted that he possessed and had

accessed the photographs. Peterson related Howard’s explanations about the photographs,

such as his comment that he had “kept it pretty light as far as child pornography goes,” and

her strong contradiction to his expressed view that his photographs were similar to the

photographs taken by the photographers whose work Howard said he admired. The District

Court was able to witness Peterson’s review of photographs from these artists’ portfolios

and hear her differentiation of their work from the photographs found on Howard’s phone.

We conclude there was sufficient evidence for the District Court to determine the State had


                                              8
proven by a preponderance of the evidence that Howard had committed sexual abuse of

children. The Rules of Evidence do not apply to revocation proceedings. State v. Pedersen,

2003 MT 315, ¶ 20, 318 Mont. 262, 80 P.3d 79 (citing In re Meidinger, 168 Mont. 7, 15,

539 P.2d 1185, 1190 (1975)). The proceeding was fundamentally fair, and the District

Court did not abuse its discretion. Peterson, ¶ 20.

¶17    Because we conclude the District Court did not err by determining that Howard

violated a sentencing condition by committing sexual abuse of children, we do not reach

the asserted violation of failing to register. “A single violation of the terms and conditions

of a sentence is sufficient to support a court’s revocation of that sentence.” State v. Cook,

2012 MT 34, ¶ 23, 364 Mont. 161, 272 P.3d 50 (citation omitted).2

¶18    Affirmed.


                                                  /S/ JIM RICE

We concur:

/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR
/S/ INGRID GUSTAFSON




2
  Howard also argues the District Court erred by stating in the written judgment that he had
admitted to a probation violation, when he had not done so. We do not base our decision herein
upon any admission by Howard that he violated any condition of his sentence.
                                               9